DETAILED ACTION
	The Response filed 13 December 2021 has been entered.  Claims 1-3 and 6-11 remain pending.  Claims 4-5 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 13 December 2021 have been fully considered but they are not persuasive for the following reasons in view of Jones, Jr. (US 5,261,445), Shuter (US 7,117,884), Dornaus (US 3,826,156), and Wong (US 8,857,790).
The applicant argues with respect to claim 1 on pgs. 4-7 of the Response that the prior art fails to teach the lockout bar being retained by the plate in at least two positions: a first position wherein a recess in the bar is not adjacent to the valve shaft such that rotation of the valve shaft is prevent; and a second position wherein the recess in the bar is adjacent to the valve shaft such that rotation of the valve shaft is not prevent.  However, Jones discloses in Figs. 1-3 a lockout bar 40 that is movable between at least two positions: a first position where the recess 42 is not adjacent to a valve shaft 37 and a valve shaft rotation is prevented (because the recess 42 is coaxial with the valve shaft 37 rather than being off to one side of the valve shaft 37), and a second position wherein the recess 42 is adjacent to the valve shaft 37 and valve shaft valve shaft rotation is not prevented (because the recess 42 is entirely off to one side of the valve shaft 37 rather than surrounding the valve shaft 37).  Jones lacks the plate retaining the lockout bar in both of the two positions, Shuter teaches in Figs. 1-4 a plate 
Alternatively, Dornaus discloses in Figs. 1-6 a lockout bar 29 comprising a recess 32; wherein the lockout bar 29 is retained by the plate 24 in at least two positions (at least because the lockout bar 29 is able to stay in the bore 28 of the plate 18 between its locked and unlocked positions with the valve shat 21): a first position (Fig. 5) where valve shaft rotation is prevented, and a second position (Fig. 6) wherein valve shaft valve shaft rotation is not prevented. Dornaus lacks the lockout bar comprising a recess such that in the first position where the recess is not adjacent to a valve shaft and a valve shaft rotation is prevented, and the second position wherein the recess is adjacent to the valve shaft and valve shaft valve shaft rotation is not prevented. Wong teaches in Figs. 1-5 lockout bar 27 with a recess (comprising the relatively narrow center), wherein the lockout bar 27 is movable between two position: a first position (Fig. 4) where the recess is not adjacent to a valve shaft 15 (because the recess is offset from the valve shaft 15, similar to the applicant’s recess 36 and valve shaft 14 shown in Fig. 3) and a valve shaft rotation is prevented, and a second position (Fig. 5) wherein the recess is adjacent to the valve shaft 15 and valve shaft valve shaft rotation is not prevented (because the recess is aligned with the valve shaft 15, similar to the applicant’s recess 36and valve shaft 14 shown in Fig. 5).  It would have been obvious to modify Dornaus in view of Wong to have the lockout bar be designed as the crossbolt with a recess that is .
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
In claim 1, last two lines, “and valve shaft valve shaft rotation” should be changed to --and valve shaft rotation-- because “valve shaft” is redundantly recited.  
In claim 3, line 2, “a valve shaft” should be changed to --the valve shaft-- because the valve shaft is now antecedently recited in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, Jr. (US 5,261,445) in view of Shuter (US 7,117,884).
Regarding claim 1, Jones discloses in Figs. 1-5 a valve lockout assembly, the valve lockout assembly comprising:
a) a plate (comprising base member 20, or the upper wall 26 of the base member 20, in addition to the shims 30, 31 fixed to the upper wall 26);
b) a lockout bar 40 (or 60 in Fig. 5) retained by the plate (at least because the upper wall 26, and the shims 30, 31 restrict movement of the lockout bar 40), the lockout bar 40 comprising a recess 42;
wherein the lockout bar 40 is movable between at least two positions:
a first position where the recess 42 is not adjacent to a valve shaft 37 and a valve shaft rotation is prevented (because the recess 42 is coaxial with the valve shaft 37 rather than being off to one side of the valve shaft 37), and
a second position wherein the recess 42 is adjacent to the valve shaft 37 and valve shaft valve shaft rotation is not prevented (because the recess 42 is entirely off to one side of the valve shaft 37 rather than surrounding the valve shaft 37).
Jones lacks the plate retaining the lockout bar in both of the two positions.
Shuter teaches in Figs. 1-4 a plate 18 the retains a lockout bar 38 in its locked and unlocked positions by wrapping around the bar 38 with end 26.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the shims disclosed by Jones to be a plate that surrounds the lockout bar to retain the lockout bar in its two positions, as Shuter teaches, because it simplifies the assembly by reducing the number of parts.  Furthermore, the monolithic structure provides a sturdier and more reliable guide for the lockout bar than the two separate shims disclosed by Jones.
Regarding claim 2, Jones discloses in Figs. 1-4 that the plate includes a slot (formed between shims 30, 31) for retaining the lockout bar 40.  Shuter teaches in Figs. 1-4 that there is a slot 32 for retaining the lockout bar 22 in the plate 18 that retains the bar 22 in its two positions.
Regarding claim 3, Jones discloses in Figs. 1-3 that the plate further includes an opening 39 for a valve shaft 37.
Regarding claim 6, Jones discloses in Figs. 1-5 a protrusion on the lockout bar (wherein the protrusion is formed by the protrusions of the bar 40/60 delimiting opposing sides of the bar’s recess 42/62/64), the protrusion configured to move within a recess (formed between the shims 30, 31, which are modified in view of Shuter to be a plate comprising slots 30, 32) of the lockout plate to restrict movement of the lockout bar (at least because the protrusions forming the recess in the bar help restrict side-to-side movement of the bar inside the plate).
Regarding claim 7, Jones discloses in Figs. 1-3 that there are mounting holes (for bolts 35 and/or bolts 25) in the lockout plate.
Regarding claim 8, Jones discloses in Figs. 5 that there are holes 66, 68 in the lockout bar 60 for retaining a lock or lockout hasp (such as the lock device 48 shown in Fig. 1, as disclosed in col. 4, lines 26-29).
Regarding claim 8, alternatively, Jones discloses in Figs. 1-4 that there is one hole 44 in the lockout bar 40 for retaining a lock or lockout hasp 48 (col. 4, lines 26-29), but lacks teaching a plurality of such holes.  
Shuter teaches in Figs. 1-4 two holes 49 in the lockout bar 22 for the reception of locks to lock either of the holes 49 with either set of holes 50 in the plate 18 to lock the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lockout bar and plate in the combination of Jones and Shuter to each have multiple holes that multiple locks can be passed through, respectively, to lock the lockout bar to the plate with multiple locks to make tampering with the valve harder, as Shuter teaches (col. 8, lines 20-44).  Alternatively, the holes on the lockout bar could be provided on an attachment to the bar disclosed by Jones, as Shuter teaches.
Regarding claim 9, Jones discloses in Figs. 1-3 that the valve shaft 37 has at least one flat surface (col. 3, line 64 – col. 4, line 3).
Regarding claim 10, Jones discloses in Figs. 1-3 a lockout plate as previously discussed, but lacks teaching that the lockout plate is substantially circular.  However, the applicant hasn’t disclosed any criticality of the plate’s shape – especially given that the circular shape isn’t disclosed in the specification – circles/cylinders are well-known shapes, and a circular shaped plate isn’t seen as preventing operation of the lockout assembly disclosed by Jones.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the plate in the combination of Jones and Shuter to be circular (MPEP 2144.04(IV)(B)).  Furthermore, a substantially circular plate replaces sharp corners, where stress concentrates, with a circumferential face, which provides a stronger and more durable structure.
Regarding claim 11, Jones discloses in Figs. 1-3 that the lockout bar 40 includes at least two arms (comprising the arms of the lockout bar 40 on the two opposing sides of the slot 42).
Claims 1 and 6 (alternatively: both) are rejected under 35 U.S.C. 103 as being unpatentable over Dornaus (US 3,826,156) in view of Wong (US 8,857,790).
Regarding claim 1, Dornaus discloses in Figs. 1-6 a valve lockout assembly, the valve lockout assembly comprising:
a) a plate 24 (wherein the body 24 is considered a plate because it is substantially flat and elongated, as shown in Figs. 3-4 and disclosed in col. 2, lines 48-53);
b) a lockout bar 29 retained by the plate 18 (at least because the lockout bar 29 is fitted in a bore 28 in the plate 18, which prevents side-to-side movement of the lockout bar 29) , the lockout bar 29 comprising a recess 32;
wherein the lockout bar 29 is retained by the plate in at least two positions (at least because the lockout bar 29 is able to stay in the bore 28 of the plate 18 between its locked and unlocked positions with the valve shat 21):
a first position (Fig. 5) where valve shaft rotation is prevented, and
a second position (Fig. 6) wherein valve shaft valve shaft rotation is not prevented.
Dornaus lacks the lockout bar comprising a recess such that in the first position where the recess is not adjacent to a valve shaft and a valve shaft rotation is prevented, and the second position wherein the recess is adjacent to the valve shaft and valve shaft valve shaft rotation is not prevented.
Wong teaches in Figs. 1-5 lockout bar 27 with a recess (comprising the relatively narrow center), wherein the lockout bar 27 is movable between two position: a first position (Fig. 4) where the recess is not adjacent to a valve shaft 15 (because the recess is offset from the valve shaft 15, similar to the applicant’s recess 36 and valve shaft 14 shown in Fig. 3) and a valve shaft rotation is prevented, and a second position (Fig. 5) wherein the recess is adjacent to the valve shaft 15 and valve shaft valve shaft rotation is not prevented (because the recess is aligned with the valve shaft 15, similar to the applicant’s recess 36and valve shaft 14 shown in Fig. 5).  The wider portion of the lockout bar 27 selectively engages a notch 32 in the valve shaft 15 to prevent rotation of the valve shaft 15.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lockout bar disclosed by Dornaus to be configured as a crossbolt with a recess, as Wong teaches, wherein the tapering of the crossbolt into its central recess helps the crossbolt lock into the notch on the valve shaft to lock the valve shaft.  This is contradictory to the configuration disclosed by Dornaus, wherein the rectangular lip 34 has to be perfectly aligned with the rectangular notch 33 in the valve shaft 21. 
Regarding claim 6, Dornaus discloses in Figs. 1-6 a protrusion on the lockout bar (comprising the relativey wide head of the bar 29), the protrusion configured to move within a recess (comprising the relatively wide section of the bore 28 in which the head of the bar 29 is disposed) of the lockout plate 24 to restrict movement of the lockout bar (at least restricting side-to-side movement of the bar inside the plate 24 and how far the lockout bar 29 can be pressed inside the bore 28 of the plate 24).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J. W./
Examiner, Art Unit 3753



	
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753